Citation Nr: 0025028	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from July 1970 to December 
1972.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In that decision, the RO denied an 
evaluation in excess of 20 percent for service-connected 
chronic low back strain.  The veteran disagreed, and this 
appeal ensued. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected chronic low back strain 
has not been shown to be productive of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

3.  The veteran's service-connected chronic low back strain 
is manifested by moderate limitation of motion of the lumbar 
spine; the condition is productive of additional functional 
limitation secondary to pain during periods of flare-up which 
equates to disability severe in degree.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for chronic low 
back strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that his service-connected chronic 
lumbar strain is more than 20 percent disabling since it is 
productive of intractable severe pain.  He maintains that he 
cannot perform any activities without taking pain medication.  
He also contends that the VA has not adequately factored in 
the effects of his degenerative changes of the lumbar spine 
into his disability rating.  He has submitted private medical 
records to support his contentions.  

Service medical records show that the veteran injured his 
back in service.  In January 1973, the RO granted service 
connection for lumbosacral strain.  The veteran filed the 
instant claim for an increased evaluation in March 1998.  The 
pertinent evidence includes service, private and VA medical 
records, as well as a report of VA examination.

Outpatient VA records show that the veteran was referred to 
the neurology clinic after presenting for acute care with 
complaints of low back pain.  It was reported that an 
electromyography (EMG) performed in November 1997 was 
negative.  An additional study performed in the neurology 
clinic in March 1998 was also negative.

In May 1998, the veteran was afforded a VA examination.  He 
reported that he had intermittent pain in the lumbosacral 
area which became sharp with exertion.  He explained that 
weather changes made the low back feel worse.  

During the examination, the veteran demonstrated flexion of 
45 degrees, extension of 15 degrees, lateral flexion of 40 
degrees to the right and 40 degrees to the left, rotation of 
35 degrees to the right and 45 degrees to the left.  It was 
noted that the flexion and extension were missing 50 and 20 
degrees of motion, respectively, and that the other motions 
were full.  All motions were noted to be productive of pain.  
The veteran's muscles were tender but there was no 
inflammation.  The diagnosis was lumbar strain.  X-rays 
revealed degenerative lumbar changes especially involving L2-
3.  

Private medical records from Trenton Family Medicine and 
Middletown Regional Hospital show radiographic findings of 
lumbar arthritis dating from July 1994.  X-rays performed in 
February 1998 showed mild degenerative changes at the L5-S1 
level with some loss of disc height.  During an October 1998 
evaluation for multiple complaints, the veteran reported 
chronic low back pain to a very large degree.  Examination 
reportedly showed very poor range of motion and tenderness in 
the neck and low back although the ranges of motion were not 
expressed in degrees of motion.  The impression included 
chronic lumbar back pain, quite incapacitating.  An EMG 
involving the left leg was negative.  The examiner opined 
that the veteran was 100 percent disabled by his multiple 
problems which, the Board notes included several nonservice-
connected disabilities.  

II.  Analysis

The Board finds that the veteran's claim for an increased 
evaluation for chronic lumbar strain is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  Essentially, when the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

In this case, the veteran's chronic low back strain has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5295 
(1999).  Under Diagnostic Code 5295, a 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, while a 40 percent 
disability evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Other 
pertinent rating codes include Diagnostic Codes 5292 and 
5293.  Under Diagnostic Code 5292, a 40 percent evaluation is 
warranted for severe limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292.  Under Diagnostic Code 5293, 
concerning intervertebral disc syndrome, a 40 percent 
evaluation is provided for a severe disability manifested by 
recurring attacks with intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40 and § 4.45.  Regulation 4.40 provides, 
in pertinent part, that it is "essential that the examination 
on which ratings are based" adequately portray the 
"functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  Regulation 4.45 states that to 
determine the factors causing disability of the joints 
inquiry must be directed toward, inter alia, "[p]ain on 
movement."  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a low back disability as is limitation of 
motion, since "functional loss caused by either factor should 
be compensated at the same rate.  Hence, under the 
regulations, the functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Applying the above criteria to the facts of this case, the 
Board concludes that the veteran's 20 percent evaluation does 
not fully contemplate the level of disability due to his 
service-connected chronic low back strain at all relevant 
times.  However, the Board finds that the veteran's 
manifestations of his low back condition do not amount to 
severe lumbosacral strain and thus, a higher evaluation is 
not appropriate under Diagnostic Code 5295.  The evidence 
does not show that the veteran has listing of the whole spine 
to the opposite side (at his May 1998 VA examination, there 
was no report of abnormal posture, or abnormal gait).  The 
evidence does not show that the veteran has positive 
Goldthwaite's sign.  Also, the evidence does not show that 
the veteran has marked limitation of forward bending in 
standing position (at his May 1998 VA examination he could 
flex to 45 degrees).  Further, while the evidence shows that 
the veteran has met at least part of one of the criterion 
necessary to demonstrate severe lumbosacral strain (the May 
1998 VA examination reported that the veteran had narrowing 
of the intervertebral disc at L2-L3), there is no evidence 
that he had loss of lateral motion nor does the evidence show 
that the veteran has abnormal mobility on forced motion.  
Accordingly, the objective evidence does not more nearly 
approximate the criteria for an increased rating to 40 
percent under Diagnostic Code 5295.

During the VA examination, the veteran was noted to be 
missing 50 and 20 degrees of flexion and extension 
respectively, but other motions were reported to be full.  
The Board notes that all motion was reportedly painful and 
that there was muscle tenderness.  Objectively, this evidence 
does not suggest that the demonstrated ranges of motion 
equate to severe limitation of motion under Diagnostic Code 
5292.  However, with regard to the provisions of 38 C.F.R. 
§ 4.40 and § 4.45, the Board does note that they do suggest 
additional functional limitation due to pain.  The private 
records also showed objective evidence of pain on motion in 
the lower back along with very poor range of motion of the 
low back.  Notably, the October 1998 examiner characterized 
the veteran's low back pain as "quite incapacitating."  The 
Board notes that the private report is of somewhat limited 
probative value for purposes of evaluating objective criteria 
because of the lack of extensive objective findings.  The 
Board stresses, however, that the veteran's pain on motion 
shown during both examinations, coupled with his statements, 
strongly suggest that flare-ups occur which results in 
additional functional impairment that could be described as 
severe in degree where range of motion is concerned.  Thus, 
while demonstrated range of motion may be considered no more 
than moderately limited on VA examination, the Board finds 
that evidence of painful motion at that time as well as the 
demonstrated poor range of motion and incapacitating pain 
shown on subsequent private examination during what appears 
to be a flare-up or exacerbation of symptomatology warrants 
an increased evaluation to 40 percent under Diagnostic Code 
5292.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1999).

However, the Board finds that an evaluation in excess of 40 
percent is not warranted.  Diagnostic Code 5293 contemplates 
intervertebral disc syndrome and provides for a 60 percent 
evaluation where the disability is pronounced in degree with 
recurring attacks and little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  All EMG findings of 
record have been negative.  Under these circumstances, the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent under Diagnostic Code 5293 during the 
pendency of this claim.  

Additional Diagnostic Codes relating to the back have been 
considered, however, there was also no evidence of any fixed 
deformity of the spine suggestive of ankylosis or spasm of 
the paraspinal muscles.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289.  In short, the preponderance of the 
evidence is against an evaluation in excess of 40 percent 
under any relevant Diagnostic Code while this claim has been 
pending.

Finally, the Board does not find that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
which provides for an increased disability evaluation where 
the schedular criteria are deemed inadequate due to such 
related factors as marked interference with employment, is 
appropriate.  The veteran has submitted no objective evidence 
showing that his service-connected chronic low back strain 
has markedly interfered with his employment status beyond 
that interference contemplated by the currently assigned 40 
percent evaluation.  In reaching this decision, the Board 
emphasizes that the veteran has multiple additional medical 
conditions which have required extensive medical treatment 
and therapy.  He has not been hospitalized for his chronic 
low back strain on a frequent bases, nor has it been shown to 
have prevented him from working.  The examiner's opinion in 
October 1998 regarding total disability took into account 
eight disabilities of the veteran including heart disease, 
status post carcinoma effecting the veteran's speech, and 
possible dementia.  Thus, this opinion contemplates more than 
the service-connected back disability and does not persuade 
the Board that the condition alone is markedly interfering 
with occupational matters.  Given these facts, it is clear 
that the veteran's service-connected chronic low back strain 
has not caused marked interference with his earning capacity.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws governing the award of monetary benefits, 
an evaluation of 40 percent, but no more, is granted for 
chronic low back strain. 


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

